DETAILED ACTION
This Office Action details reasons for allowance.  Claim(s) 2 and 5 have been canceled.  Claim(s) 1, 3, 4, 6, 7, 11-13, 16 and 17 have been amended. Claim(s) 1, 3, 4, 6-14 and 16-20 are in condition for allowance.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Rejections & Reasons for Allowance
Applicant’s amendment, filed 27 April 2022, with respect to the objection of claims 11-13, has been fully considered and is persuasive. The recitation “heptsaccaharide” has been replaced with “n=6”. The objection is hereby withdrawn.

Applicant’s amendment, filed 27 April 2022, with respect to the rejection of claims 1-14 and 16-20 under 35 U.S.C. § 112(a), has been fully considered and is persuasive. Claim 1 has been amended to recite treating “visceral pain or migraine”. The claim as amended more specifically claims the subject matter disclosed and supported in Applicant’s Specification. The rejection is hereby withdrawn.

Applicant’s amendment, filed 27 April 2022, with respect to the rejection of claims 1-14 and 16-20 under 35 U.S.C. § 112(b), has been fully considered and is persuasive. Claim 1 has been amended to recite “n = 1, 2, 3, 4, 5, 6, 7, 8 and 9”. The claim as amended more specifically claims the subject matter disclosed and supported in Applicant’s Specification. The rejection is hereby withdrawn.

Applicant’s amendment, filed 27 April 2022, with respect to the rejection of claims 6, 7, 18 and 19 under 35 U.S.C. § 112(d), has been fully considered and is persuasive. 
Claim 1 has been amended to recite “n = 1, 2, 3, 4, 5, 6, 7, 8 and 9”. 
Applicant has argued claim 1 is directed to the total weight of mannuronic diacids with m+m’=1 and m+m’=2. Thus, claims 6 and 7 which only refer to m+m’1 or m+m’=2 further limits the independent claim. 
The claim as amended more specifically claims the subject matter disclosed and supported in Applicant’s Specification. The rejection is hereby withdrawn.

Applicant’s amendment, filed 23 May 2022, with respect to the rejection of claims 1, 2 and 14 under 35 U.S.C. § 102(a)(1) as being anticipated by Ding et al.; and the rejection of claims 1-4, 8-14, 16 and 20 under 35 U.S.C. §103 as being unpatentable over Ding et al., Vojdanian et al. and Yang et al. has been fully considered and is persuasive.
Claim 1 has been amended to recite “wherein in the mannuronic diacid saccharide composition, the total weight of mannuronic diacids with m+m’=1 and 2 is no less than 50% of the total weight of the composition”. 
The prior art of record does not teach, suggest or provide motivation to modify the oligomannuronate diacids such that m+m’=1 or 2, let alone both in the amount presently claimed. The claim as amended more specifically claims the subject matter disclosed and supported in Applicant’s Specification. The rejection is hereby withdrawn. 

Terminal Disclaimer
The terminal disclaimer filed on 23 May 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Numbers 16/474,928 and 17/256,853 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Conclusion
Accordingly, claims 1, 3, 4, 6-14 and 16-20 (renumbered 1-17) currently amended are sufficient to place the application in condition for allowance.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAHAR A CRAIGO whose telephone number is (571)270-1326. The examiner can normally be reached M-F: Noon-8pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BAHAR CRAIGO/
Primary Examiner
Art Unit 1759